Citation Nr: 0530478	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, 
status-post prostatectomy, claimed as due to exposure from 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claim.

This case was previously before the Board in July 2003, at 
which time it was remanded for additional development, to 
include efforts to verify the veteran's account of his 
purported in-service exposure to ionizing radiation.  As a 
preliminary matter, the Board finds that the RO substantially 
complied with the remand directives, and, as such, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran has also claimed service 
connection for prostate cancer as secondary to Agent Orange 
exposure, which was denied by both the September 2000 rating 
decision and by a subsequent November 2000 rating decision.  
However, the veteran's Notice of Disagreement only addressed 
the denial on the basis of radiation exposure.  Accordingly, 
the Board only has jurisdiction to address the claim of 
service connection on the basis of radiation exposure; the 
Board does not have jurisdiction to address service 
connection on the basis of Agent Orange exposure.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  There is no competent medical evidence of prostate cancer 
until many years after the veteran's retirement from active 
service, and no competent medical opinion has been submitted 
which links the etiology of this disability to service.

3.  The record does not support a finding that the veteran 
participated in a recognized radiation-risk activity under VA 
regulations, or that he was otherwise exposed to ionizing 
radiation while on active duty.


CONCLUSION OF LAW

Service connection is not warranted for prostate cancer, 
status-post prostatectomy, claimed as due to exposure from 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; his service medical and personnel 
records; as well as post-service medical records which cover 
a period from 1978 to 1999.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain events during 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  Thus, his 
contentions do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the medical evidence confirms 
the veteran has prostate cancer.  For example, records dated 
in July 1994 found him to have left-sided adenocarcinoma of 
the prostate.  That diagnosis was confirmed by biopsy.  In 
October 1994, he underwent a total prostatectomy.

The veteran contends that his prostate cancer is the result 
of exposure to ionizing radiation when he worked on Johnston 
Island during several periods of temporary duty in the late 
1960's and early 1970's.  His service personnel records 
confirm that he was stationed on Johnston Island sometime 
between May 1969 and November 1970, and a letter of 
appreciation shows that he was there from August 1, 1970, 
through October 31, 1970.  Further, these records reflect 
that a High Altitude Program (HAP) launch took place on 
September 24, 1970.  His title was Launch Complex 
Superintendent, and he was deeply involved in all facets of 
the launch.  He asserts that the launch pad was contaminated 
by radiation as the result of a Thor missile which had 
detonated on the launch pad eight years earlier.  He has 
submitted information from the Internet which shows such a 
detonation occurred during Operation DOMINIC in 1962.  
Moreover, he maintains that his exposure to radiation was 
confirmed by a dosimeter.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the foregoing, service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways, which have been outlined by the Court.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 
10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  
The Board will address each of these three methods in the 
adjudication that follows.

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Here, the veteran's service medical records contain no 
findings indicative of prostate cancer while on active duty.  
In fact, his genitourinary (GU) system was clinically 
evaluated as normal on his December 1977 retirement 
examination, and evaluation of his prostate was negative.  
Further, his GU system, to include prostate, was again 
evaluated as normal on a December 1978 VA medical 
examination, and the first competent medical evidence of 
prostate cancer appears to have been many years after his 
retirement from active service.  The Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  Moreover, no competent medical 
opinion appears to be of record which links the etiology of 
the veteran's prostate cancer to his active service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
prostate cancer on a direct basis.

In the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The term "radiation- risk activity" means onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or internment as a prisoner of war of 
Japan during World War II resulting in an opportunity for 
exposure to radiation comparable to those occupying Hiroshima 
or Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. 
§ 3.309(d)(3)(ii).


Here, the veteran's account of his purported in-service 
radiation exposure does not include any of the recognized 
"radiation risk activit[ies]" as defined by the above 
statutory and regulatory provisions.  Granted, he has 
submitted evidence that Johnston Island was the location of 
Operation DOMINIC, which is one of the recognized radiation-
risk activities.  However, the presumptive period for 
exposure to Operation DOMINIC I was the period from April 25, 
1962, through December 21, 1962, while the period for 
Operation DOMINIC II was from July 6, 1962, through August 
15, 1962.  The presumptive period can also include the six 
months following an official operational period in certain 
circumstances.  In short, the presumptive periods for such 
exposure in this Operation(s) was years before to the 
veteran's confirmed period of service on Johnston Island.  In 
addition, prostate cancer is not one of the diseases listed 
under 38 C.F.R. § 3.309(d)(3).  Therefore, these presumptive 
provisions are not applicable in the instant case.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include prostate cancer.  38 C.F.R. § 
3.311(b).    

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

The record reflects that an extensive search has been 
conducted to obtain the results from the dosimeter which the 
veteran has contended he had during his purported radiation 
exposure, as well as to otherwise confirm this exposure.  
However, all efforts to obtain this information have been 
unsuccessful.  For example, by correspondence dated in March 
2000, the Defense Threat Reduction Agency (DTRA) responded, 
in essence, that the veteran's account of his purported 
radiation exposure was beyond the purview of their office as 
it involved exposure to radiation from sources other than 
United States atmospheric nuclear testing or exposure of 
Hiroshima and Nagasaki.  The DTRA also suggested contacting 
the HQ Air Force Medical Operations Agency (AFMOA) for 
information on radiation exposure from sources other than 
nuclear testing or the occupation of Hiroshima or Nagasaki.

The RO subsequently requested information for the AFMOA in 
April 2000.  By correspondence dated in June 2000, the AFMOA 
reported that it had queried the United States Air Force 
(USAF) Master Radiation Exposure Registry for the veteran, 
and that they researched all other information available to 
them for records of occupational radiation exposure 
monitoring.  However, they found no external or internal 
exposure data in the Registry.  Nevertheless, the AFMOA 
acknowledged that even though its radiation exposure records 
dated back to 1947, there appeared to have been multiple 
occurrences in the earlier days of occupational radiation 
exposure monitoring when records were apparently maintained 
at the individual unit or base level and were never forwarded 
for enclosure in the Air Force's central records.  Moreover, 
it was indicated that the baseline or "initial" value on 
the dosimeter that would have likely been issued to the 
veteran would have been recorded on a DD Form 1141, which 
would have been placed in the individual's medical record.

A thorough review of the veteran's service medical records 
shows no DD Form 1141.  Further, the RO sent correspondence 
to the USAF Occupational Health Lab in March 2000 which 
specifically requested a copy of the veteran's DD Form 1141, 
but no such document was received in response to this 
request.

In accord with the Board's remand directives, the record 
reflects that requests were made for the veteran's radiation 
exposure records to his identified units, as well as 
Vandenberg Air Force Base.  However, as documented by the 
April 2005 Supplemental Statement of the Case (SSOC), these 
efforts were unsuccessful.


The record also reflects that an additional request was sent 
to the DTRA in February 2004, and that in October 2004 the 
DTRA provided essentially the same response as it did in 
March 2000, including a recommendation that the AFMOA be 
contacted for such records.

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran was actually exposed to ionizing radiation during his 
active service.  As detailed above, despite an extensive 
effort to obtain radiation exposure records regarding the 
veteran, to include dosimeter results, no such records have 
been obtained; all efforts to obtain these records have been 
unsuccessful.  Therefore, there is simply no evidence of 
record to confirm that the veteran was actually exposed to 
ionizing radiation during service, to include the amount of 
such exposure.

The Board acknowledges that a June 1998 VA examination stated 
that the veteran had apparent exposure to both Agent Orange 
and radiation while on active duty.  However, bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  More importantly, the 
clinician who conducted this examination noted that neither a 
claims file nor a medical chart was provided for review prior 
to the examination.  As detailed above, the record does not 
confirm the veteran's purported radiation exposure.  
Consequently, any conclusion based upon this purported 
history of in-service radiation exposure has no probative 
value.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (citing 
Black v. Brown, 5 Vet. App. 177 (1993) (medical evidence was 
inadequate where medical opinions were general conclusions 
based on history furnished by appellant and on unsupported 
clinical evidence); Swann v. Brown, 5 Vet. App. 229 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).


The Board acknowledges that the veteran is not at fault for 
the fact that the efforts to verify his purported in-service 
radiation exposure have been unsuccessful.  Moreover, the 
Board feels he has provided a plausible account of 
occupational exposure to radiation.  However, without any 
records to confirm actual radiation exposure, the Board must 
conclude that he is not entitled to consideration of the 
presumptive provisions of 38 C.F.R. § 3.311.  Further, the 
Board notes that the rule of resolving all reasonable doubt 
in favor of the claimant does not provide any assistance to 
the veteran on this matter.  The regulation specifically 
states that "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  Simply put, without 
confirming evidence of radiation exposure, any determination 
that the veteran is entitled to the benefit provided by 
38 C.F.R. § 3.311 would be based on nothing more than 
speculation, which is not permitted under the law.  

Even if the Board were to find the veteran had exposure to 
ionizing radiation, the total lack of any evidence detailing 
the actual radiation dose assessment would preclude referral 
of this claim to the Under Secretary for Benefits in accord 
with 38 C.F.R. § 3.311(c).  See Wandel v. West, 11 Vet. App. 
200 (1998); Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  Without such evidence, any medical opinion as 
to whether the current prostate cancer, first diagnosed many 
years after service, is related to active service would be 
speculative at best.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for prostate cancer, status-post prostatectomy, 
claimed as due to exposure from ionizing radiation, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



Veterans Claims Assistance Act

As an additional matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Here, the September 2000 rating decision which is the subject 
of this appeal was promulgated prior to the November 9, 2000, 
enactment of the VCAA.  Nevertheless, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Mayfield, 
supra; see also Bernard, supra.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in July 1999, August 2000, 
January 2003, and February 2004.  In pertinent part, the July 
1999 letter requested additional information regarding the 
veteran's purported radiation exposure, while the August 2000 
letter detailed the RO's attempt to obtain information 
regarding this purported exposure and summarized the criteria 
for service connection based upon presumptive radiation 
exposure.  More importantly, the January 2003 and February 
2004 letters, taken together, noted the enactment of the 
VCAA, advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and of his 
and VA's respective duties for obtaining evidence, as well as 
the requirements for a grant of service connection.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
these letters also indicated that the veteran should send 
copies of any relevant evidence in his possession.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the February 2001 
Statement of the Case (SOC), and the April 2005 SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
The Board's July 2003 remand also noted the enactment of the 
VCAA, and that it included enhanced duty to assist and duty 
to notify provisions.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board further concludes VA's duty to assist has been 
satisfied.  The claimant's service medical and personnel 
records are in the file, as are post-service medical records 
which cover a period through 1999.  Moreover, the claimant 
has not referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  As 
detailed above, extensive efforts were made to obtain records 
regarding the veteran's purported in-service radiation 
exposure, all without success.  The Board notes that the 
veteran's representative asserted in a May 2005 statement 
that evidence should be requested from the AFMOA in light of 
the DTRA's October 2004 response.  However, evidence was 
previously requested from the AFMOA, who responded in June 
2000 that no such evidence was available.  No additional 
information has since been provided which would warrant 
further research from this agency, nor does there appear to 
be any other agency, organization, individual, etc., for VA 
to contact in an attempt to get such radiation exposure 
records.  Thus, no additional efforts to obtain such records 
is warranted under the circumstances of this case.

As indicated above, the veteran underwent a VA medical 
examination in June 1998, and it is noted that this 
examination diagnosed the veteran as being, among other 
things, status-post suprapubic prostatectomy for carcinoma of 
the prostate with no apparent residual.  For the reasons 
stated above, the Board has determined that the preponderance 
of the evidence is against a finding that the veteran was 
exposed to ionizing radiation during active service, and that 
any medical opinion based upon his account of such exposure 
is entitled to no probative value.  Thus, under the 
circumstances of this case, the Board finds that no 
additional development to include a medical examination 
and/or opinion is warranted based on the facts of this case.

In light of the foregoing, the Board concludes VA satisfied 
its duties to inform and assist the claimant at every stage 
of this case.  Therefore, he is not prejudiced by the Board 
considering the merits of the claim in this decision.


ORDER

Entitlement to service connection for prostate cancer, 
status-post prostatectomy, claimed as due to exposure from 
ionizing radiation, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


